      Case 4:21-cv-00590-BRW-ERE Document 6 Filed 07/20/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

ABDULHAKIM MUHAMMAD                                                           PLAINTIFF
ADC #150550

V.                           NO. 4:21-cv-00590-BRW-ERE

DEXTER PAYNE, et al.                                                       DEFENDANTS

                                           ORDER

       I have received a Recommendation (Doc. No. 3) from Magistrate Judge Edie R. Ervin.

After careful review of the Recommendation, Mr. Muhammad’s timely objections, as well as a

de novo review of the record, I approve and adopt the Recommendation in all respects.

       Mr. Muhammad’s equal protection claims are DISMISSED, without prejudice.

       IT IS SO ORDERED, this 20th day of July, 2021.



                                                   Billy Roy Wilson__________________
                                                   UNITED STATES DISTRICT JUDGE
